C. D. San Juan. Nulidad de ejecutivo hipotecario, etc.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
*953Por cuanto, el apelado radicó tina moción solicitando la desesti-mación de este recurso alegando (ft) que es frívolo, (ó) por no estar completo el récord en apelación, y (c) por no haberlo tramitado con diligencia; y habiéndose opuesto el apelante oímos a las partes el día 1°. de febrero de 1943;
Por cuanto, si bien es cierto que algunos de los cuarenta y dos errores señalados por el apelante en su alegato ya han sido resueltos por este Tribunal en las dos apelaciones que en este mismo caso ha habido (véase 51 D.P.R. 564 y 57 D.P.R. 997) hay otros errores que levantan cuestiones de derecho en relación con la prueba admitida por la corte inferior, no resultando del examen que hemos hecho del caso que el mismo sea claramente frívolo;
Por cuanto, el segundo motivo carece de fundamento de acuerdo eon la Eegla 40 (e) de este Tribunal, y en cuanto al tercero, si bien es cierto que cuando se radicó la moción de desestimación aún el ape-lante no había radicado su alegato sí lo hizo dentro de la última pró-rroga que le había sido concedida por este Tribunal,
Por tanto, no ha lugar a la desestimación solicitada.